Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 1 of 31 PAGEID #: 4

                                                                                                Dow Complaint 1

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS


LESLIE DOW
P.O. Box 3082
Columbus, OH 43210                                           Case No.
                                                                                  0
                                                                                1.t..
                                                                                                 ')
                                                                                                 i,
                                                                                                      0iJ V
                                                                                                         r·1   "i r-
                                                                                                               \; ;)
                                                                                                                       1")
                                                                                                                       i)
                                                                                                                             ·)
                                                                                                                             (J
                                                                                                                                     ,.
                                                                                                                                     Z
             Plaintiff,
vs.                                                                                             Judge f\/knrison
                                                              ~~   ,~.   ;'..   .......,   '"                                     -~ ·-.   ~   ''"'(




CHARLES HILLMAN as President and
CEO of Columbus Metropolitan
Housing Authority,                                           CIVIL COMPLAINT
880 E 11th Ave
Columbus, OH 43211

             and

COLUMBUS METROPOLITAN
HOUSING AUTHORITY,
880 E 11th Ave
Columbus, OH 43211

             Defendants.




      Plaintiff Leslie Dow enters this Civil Complaint under 42 U.S.C. § 1983 to request

that the court reverse the termination of Plaintiff's housing choice voucher, which was

terminated by the Defendant Columbus Metropolitan Housing Authority (CMHA)

without legal cause and without the proper due process guaranteed to the Plaintiff

under the Fourteenth Amendment to the United States Constitution.
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 2 of 31 PAGEID #: 5

                                                                                                       Dow Complaint 2


                                              TABLE OF CONTENTS

                                                                                                                          Page

TABLE OF AUTHORITIES .................. .......... ........ ..... ......... ...... ........ ..... .... ..... ..3

PRELIMINARY STATEMENT ....... .... .. ..... .... ... .. ......... .. .... .. .. ... ... ...... .. ................ 4

JURISDICTION ............... .. ............. ... ..... ... ... .. .... ......... .... ......... ..................... 4

VENUE .. .. .. ..... .. ... ........ .... ...................................... ....... ... .... .. ......... ..... ...... .. 4

PARTIES ... .. .. .............................................. .. ................................................ 5

STATUTORY AND REGULATORY FRAMEWORK .................. ...... .... .... .. ....... ... 5, 6

FACTS ... ............................... ...... ..... ... ...... .... ... ....... .. ...... ... ...... ... .... ......... 7-11

FIRST CLAIM ......... ...................... ....... ... .... .............. .. ........ ... ..... ............ .... . 11

SECOND CLAIM .. ...... .. ......... .. .... .. .. ........... ....... .... .. .. ............ ... ... .... ... ... ..11, 12

RELIEF REQUEST ... .... .. .... .... .... ... ................ ... ... .. .. ... .. ...... .. .... .... ... .. ....... .. ... .12
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 3 of 31 PAGEID #: 6

                                                                                                            Dow Complaint 3


                                              TABLE OF AUTHORITIES

Federal Regulations                                                                                                            Page

24 C.F.R § 982.551 ... .. ....... ........... ............. .......... .... .... .. ..... ...... ... ... ... ... ........ 6, 12

24 C.F.R § 982.551(b) ... .. ..... .. .... ... ........ ....... ...... ..... ..... ..... ... ....... .... .......... ....6, 12

24 C.F.R § 982.552(c)(l) ............ .... ... ... ............ ...... ....... .. ....... .............. .. ............ 6

24 C.F.R § 982.555(a) ........ ... ........ ....... ....... ............... ... ............. ... ....... .. ..... ..6, 11

24 C.F.R § 982.555(c)(2) ...... ...... ... ...... .... .......... ... ............... ...... ..................... 6, 11




United States Codes

28 U.S.C. § 1331 .............. .. ... .... ....... ............ .... ........... ... .................................. 4

28 U.S.C. § 1343 ..... .... .......... .. ... .. ...... .......... .... ........... .... .... .. ...... ............ ... .. .... 4

28 U.S.C. § 1391 .... .. ........ ... ... ... .... ......... ... .. .... ..... .. ... ... ....... ........ ...... .. .... ... .... .. 4

42 U.S.C. § 1437 ....... ... ................. ....... ........ ... .... .... ......... .... .. ............. .... .. ... .... 5

42 U.S.C. § 1437£.. ..... ...... ..... ............ ....... ... ....................... ... ........ .. ..... ..... .. ..... 4

42 U.S.C. § 1437d(k) ... .. .. ......... .. ...... ...... ....... ... .... .. ... .. ..... ... ..... .. ........ ... ... ....6, 11

42 U.S.C. § 1983 .... ......... .. .. ....... ..... ..... .... ........... ......... ...... .. .... .... ...... ......1, 4, 12




Constitutional Amendments

Fourteenth Amendment to the United States Constitution .. ... .... .. .... ..... ...... .... .. 1, 4, 11
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 4 of 31 PAGEID #: 7

                                                                        Dow Complaint 4


                                       COMPLAINT

                            PRELIMINARY STATEMENT

1.          Plaintiff Leslie Dow was a participant in the Section 8 Housing Assistance

     Voucher Program (hereinafter the Section 8 program). Plaintiff (hereinafter also

     referred to as Participant, Tenant, and/ or Family) received housing assistance

     payments pursuant to the United States Housing and Community Development

     Act of 1972, 42 U.S.C. § 1437f.

2.          Defendant, Columbus Metropolitan Housing Authority (hereinafter

     CMHA), terminated Plaintiff from the Section 8 program without legal cause and

     without proper due process. Plaintiff seeks relief that would require Defendant

     to reinstate Plaintiff to the Section 8 program retroactive to her date of

     termination.

                                   JURISDICTION

3.          This action arises under 42 U.S.C. § 1983 and the Fourteenth Amendment

     of the United States Constitution. This court has jurisdiction under 28 U.S.C. § §

     1331 and 1343.

                                        VENUE

4.          Venue is proper in this Court pursuant to 28 U.S.C. § § 1391 (b) because the

     property involved and all the events and omissions giving rise to Plaintiff's

     claims occurred in Franklin County, Ohio.
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 5 of 31 PAGEID #: 8

                                                                        Dow Complaint 5


                                       PARTIES

5.          Plaintiff Leslie Dow is a citizen of the United States. She resides at 81 East

     9th Avenue, Apt 406, Columbus, Ohio 43201.

6.          Defendant CMHA is a corporation, created and existing under the laws of

     the State of Ohio, Ohio Revised Code §3735.27 et seq. Defendant CMHA is within

     the territorial jurisdiction of this Court, and is a Public Housing Authority

     (hereinafter PHA) within the meaning of 42 U.S.C. § 1437.

                 STATUTORY AND REGULATORY FRAMEWORK

7.          The Section 8 Program was established by Congress in 1974 through Title

     II, Section 8 of the Housing and Community Development Act of 1974, 42 U.S.C.

     § 1437f.

8.          The Department of Housing and Urban Development (hereinafter HUD),

     through an Annual Contributions Contract, provides funds to a government

     entity or public body to act as a Public Housing Authority (hereinafter PHA),

     which operates housing programs for low-income families. The PHA, the

     Defendant in this case, determines the eligibility of low-income participant

     families.

9.          The eligible family locates a rental unit and executes a lease with the

     owner. The owner and PHA then execute a Housing Assistance Payment

     Contract (the HAP Contract). If the family is employed then the family pays a
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 6 of 31 PAGEID #: 9

                                                                        Dow Complaint 6


      percentage of the rent, which amounts to thirty percent of the family's income,

      and the PHA pays the remainder of the rent. If the family is not employed, then

      the PHA pays the entire balance of the rent.

10.          In order to remain in the Section 8 Program, the participating family must

      comply with the regulations codified at 24 C.F.R § 982.551. Participants are

      obligated to supply the information requested by the PHA or HUD as stipulated

      by 24 C.F.R § 982.551 (b ).

11.          If the PHA believes the participating family has violated the regulations, it

      may propose to terminate the family from the Section 8 program and must

      provide a written notice to that affect. 24 C.F.R § 982.552(c)(l) and 24 C.F.R §

      982.555(c)(2).

12.          The PHA must also give the participant an opportunity for an informal

      hearing regarding the termination decision. 42 U.S.C. § 1437d(k) and 24 C.F.R §

      982.555(a).

13.          The Public Housing Authority (PHA) must notify the family that the

      family may request an informal hearing on the decision to terminate assistance.

      The notice must (i) Contain a brief statement of reasons for the decision, (ii) State

      that if the family does not agree with the decision, the family may request an

      informal hearing on the decision, and (iii) State the deadline for the family to

      request an informal hearing. 24 C.F. R § 982.555(c)(2).
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 7 of 31 PAGEID #: 10

                                                                      Dow Complaint 7

                                       FACTS

14.          Beginning December 1, 2016, Plaintiff Leslie Dow was a participant in the

      Section 8 Program. Through the program, CMHA paid a rental subsidy to Ms.

      Dow's landlord, Community Housing Network (CHN) for the apartment Ms.

      Dow rented at 81 East 9th Avenue, Apt 406, Columbus, Ohio 43201. When Ms.

      Dow was employed she paid a portion of the rent, which amounted to 30 percent

      of Ms. Dow's income. When Ms. Dow was unemployed, CMHA paid the entire

      balance of the rent.

15.          Ms. Dow completed a recertification in 2017. In May of 2018 Ms. Dow

      wanted to move out of the building that she lived in to move to another

      apartment. Ms. Dow completed the application to obtain a voucher for a different

      apartment. Ms. Dow could not find an apartment to rent with her voucher and

      had to complete the voucher certification paperwork for her same apartment.

16.          The new voucher began on October 1, 2018. A CMHA staff person told Ms.

      Dow that the voucher was for one year (October 1, 2018 - September 30, 2019)

      and that Ms. Dow would have to complete recertification next year. Ms. Dow

      expected that a year meant that recertification would have to be done before the

      voucher expired, for example about a few weeks before October 1, 2019.

17.          On August 25, 2019 the Plaintiff received a letter from CMHA on her

      apartment door (Exhibit 1). This letter was emailed to Ms. Dow's landlord /
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 8 of 31 PAGEID #: 11

                                                                            Dow Complaint 8


      property manager and then the property manager or staff put the letter on Ms.

      Dow's apartment door. The letter, dated August 21, 2019, stated that Ms. Dow

      was terminated from the "Housing Choice Voucher Program" for the following

      reason (s): Tenant failed to complete annual recert [sic]. Tenant did not request

      informal hearing." The termination letter was from Yvette Littlejohn, CMHA

      Housing Advisor Supervisor. Ms. Dow had not received any correspondence

      about recertification from the Defendant prior to that termination letter.

18.          On August 28, 2019, at about 10:28a.m. Plaintiff went to the CMHA office,

      completed an Inquiry/ Concern form (Exhibit 2), and explained that Plaintiff had

      not received any correspondence from CMHA prior to the termination letter. A

      staff person told Ms. Dow that the recertification packets are sent out around the

      end of June, to be completed by participants and returned by a July deadline.

      Plaintiff explained that she never received any packet in the mail and that the

      only correspondence from CMHA she received was the termination letter, which

      had been sent to her landlord.

19.          Ms. Dow then asked if it were possible to speak to a housing advisor

      before the end of the week regarding the termination letter Ms. Dow received.

      Ms. Dow offered to come back the next day if that were more convenient. The

      CMHA staff person informed the Plaintiff that someone would be out to speak to

      Plaintiff and that Plaintiff could have a seat in the waiting area.
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 9 of 31 PAGEID #: 12

                                                                         Dow Complaint 9


20.          On August 28, 2019, at about 11:00a.m. Ciara Walker, a housing advisor for

      the Defendant, came out and called Ms. Dow into the conference room. Ms.

      Walker informed Ms. Dow that Ms. Dow and Ms. Walker would complete the

      recertification paperwork (Exhibit 3) right there in the conference room. Ms. Dow

      signed all of the required papers and Ms. Walker said that the only remaining

      documents that CMHA needed were a copy of Ms. Dow's ID (Exhibit 4) and a

      copy of Ms. Dow's bank statements (Exhibits 5 and 6 ).

21.          Ms. Dow agreed to turn in the supporting documents the same day and

      then to confirm, Ms. Dow asked Ms. Walker if there was anything else that Ms.

      Dow needed to do (aside from the ID copy and bank statements). Ms. Walker

      said there was nothing else that Plaintiff had to do and then Ms. Walker

      confirmed to Plaintiff that rent payments from CMHA to Plaintiff's landlord

      would continue as usual in October 2019 because Plaintiff had just completed the

      recertification paperwork. Because Ms. Dow was unemployed the HAP contract

      determined that CMHA's rent subsidy would be for the entire rent amount for

      Ms. Dow's apartment.

22.          Ms. Dow asked Ms. Walker what could be done the next year if Ms. Dow

      did not receive a recertification packet in the mail, and if there were a specific

      time frame that Ms. Dow could come into the office to obtain and complete the

      paperwork. Ms. Walker told Ms. Dow that if Ms. Dow did not receive any
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 10 of 31 PAGEID #: 13

                                                                         Dow Complaint 10


      correspondence by the end of June next year (2020), that Ms. Dow could come

      into the CMHA office to obtain and complete the recertification paperwork.

23.           Before leaving the CMHA office on August 28, 2019 at about 11:26am

      (after signin g the recertification paperwork with Ms. Walker), Plaintiff asked a

      staff person to copy her ID (Exhibit 4) to give to Ms. Walker. Plaintiff returned to

       the CMHA office the same day at about 1:21 pm and turned in the copies of her

      bank statements to a front desk staff person (Exhibits 5 and 6).

24.           Plaintiff did not receive any correspondence from CMHA after that d ate

       and becau se Plaintiff completed the recertification paperwork in person with Ms.

       Walker, Plaintiff had no reason to believe that CMHA rent payments to Plaintiff's

       landlord would not continue.

25.           Plaintiff at that time did not know what CMHA considered to be an

      informal h earing, and because Ms. Walker said that rent payments would

       continue as usual in October 2019, Plaintiff believed tha t the recertification

       meeting with Ms. Walker either sa tisfied or obviated the informal hearin g

       requirement. Not until 2020 did Ms. Dow discover that Ms. Walker's statem ent

      was not true and that CMHA was not making payments to her landlord.

26.           On May 27, 2020 Plaintiff received a letter (Exhibit 7) from h er landlord,

      signed by CHN property manager Cynthia Becton, stating that CMHA had not

      been paying rent since October 2019 because Plaintiff had been terminated from
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 11 of 31 PAGEID #: 14

                                                                       Dow Complaint 11


       the housing voucher program. The letter stated that there was an outstanding

       balance for rent due.

 27.          When Plaintiff's landlord inquired about the termination of rental

       assistance, CMHA responded that nothing could be done without a court

       injunction.

                                     FIRST CLAIM

 28.          Plaintiff incorporates paragraphs 1 through 29 of this complaint as if

       rewritten herein.

 29.          In terminating Plaintiff from the Section 8 program and by not giving

       Plaintiff an opportunity for a hearing, Defendant failed to comply with the Due

       Process clause of the Fourteenth Amendment.

 30.         Defendants' actions also violated the United States Housing Act of 1937, 42

       U.S.C. § 1437d(k).

 31.         Defendants actions also violated Federal Regulations 24 C.F.R § 982.555(a)

       and (c).

                                    SECOND CLAIM

32.          Plaintiff incorporates paragraphs 1 through 33 of this complaint as if

       rewritten herein.
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 12 of 31 PAGEID #: 15

                                                                          Dow Complaint 12


33.            Plaintiff met her obligations for the Section 8 program as codified in 24

         C.F.R § 982.55l(b) when she met with Housing Advisor Ciara Walker and

         completed the recertification paperwork.

34.           Plaintiff is entitled to relief under 42 U.S.C. § 1983.

                                      RELIEF REQUEST

WHEREFORE, Plaintiff requests that this Court:

1.    Take jurisdiction of this matter;

2.    Declare that Defendant's conduct violates the rights of Plaintiff under the U.S

      Constitution;

3. Order Defendant to reinstate Plaintiff to the Section 8 Housing Choice Voucher

      Program retroactive to the date of termination;

4. Order Defendant to pay Plaintiff's landlord the outstanding rent balance due (see

      Exhibit 8) for all rent payments between October 2019 and the present, which would

      have been payable under the HAP contract.




                                                     Respectfully submitted,


                                                           ill
                                                     LESIEDow
                                                       amtiff Pro Se
                                                     P.O. Box 3082
                                                     Columbus, OH 43210
                                                     614-489-8761
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 13 of 31 PAGEID #: 16




    Exhibits in support of Plaintiff Leslie Dow's Civil Complaint




                                   Case No.
 Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 14 of 31 PAGEID #: 17
                                                                               Plaintiff's
Columbus Metropolitan Hous in g Authority           Client:   292214           Exhibit: 1
Housing Choice Vouch er Programs Department         Vendor:   Ll69518
880 East 11th Avenue                                Unit :    422036
Columbus , OH 43211

 August 21 , 2019


                Leslie Dow                           Terrace Place LLC
                81 E 9th Ave Apt 406
                Columbus , OH 43 201 - 0000          c/o Community Housing Network
                                                     1680 Watermark Drive
                                                     Columbus , OH 43214



Subject:      TERM INATION OF HOUSING ASSISTANC E

DP.ar I.eslj_e Dow:

This letter is to inform you that effective , 09/30/2019 , you are terminated from
the Housing Cho i ce Voucher Program for the following reason(s):

TENANT FAILED TO COMPLETE ANNUAL RECERT

TENANT DID NOT REQUEST INFORMAL HEARING



If you have not moved from the above mentioned address , it will be your
responsibility to pay the full contract rent of $640 effective , 10/01/2019.


A copy of this notice has been sent to your landlord in order to serve n otic e that
CMHA is terminating the Housing Assistance Payments Contract under the terms of
the Contract .



Sincerely ,

Y. Littlejohn

Housing Choice Voucher Supervisor




cc :   Tenant File
       Landlord




                                                                               S8 FINAL
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 15 of 31 PAGEID #: 18
                                                                                                                          Plaintiff's
                                                                                                                          Exhibit: 2

                               COLUMBUS METROPOLITAN HOUSING AUTHORITY
                               COMMUNITY. COMMITMENT. COLLABORATION.

                                                                                   DATE STAMP
                                                                                                                          =
                                                                                                      ::·~=-=             J:,,,,
                                                                                                      ~= ;r.,_            C
                                                                                                                                   ·~      ...r
                                                                                                          ... . . .       G,
  INQUIRY/CONCERN FORM                                                                                ,
                                                                                                      '                   N
                                                                                                      ;· ·\
                                                                                                                          co       h    . · •-




                                                                                                      i ,
  Circle one : Tenant / Landlord

                                                                           Provide copy to Client/Landlord                co




  Name:                                                                        SSN# --
  Address :

  Phone :

  Reason for       my visit:




   NE9£: . t'\"i ~b\1'\\}.~\ C.~n CR§\~ '.Dffik ~ ~"\fi:~~W-- \ ,Q Q:.\C\                          ~'f:,              ~    -£

   I       R-£,S:&~ '%\m£.,,:\%~ C~                   S½,   ~     \t-/C:,; ~~ . . . .   :I~ :tl.a           ~Q...

  T¾ 7\-\t: -\-\<ckslbr-i:     w.cr_g:~   ttIB~~ . ""t S::,\'u ~ \ ' ~-'ID~, ~"\ ~ \:-\\\~ ..
   <::_~    \t\~          l    ~ ~ ~,f~; ·~~ ~ ~~\~\\\\'S ~'-".\~ \,
   Please allow a 48-hour response time for each inqui ry.
  *************************************************************************************************************

                                                For office use only

   Action Taken / Plan of Action :

   _ _ Housing Advisor

   _ _ Supervisor




                                              HCV-1026-lnqu lry/Concern Form
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 16 of 31 PAGEID #: 19

                        COLUMBUS METROPOLITAN HOUSING AUTHORITY                                     Plaintiff's
                        COMMUNITY. COMMITMENT. COLLABORATION.
                                                                                                    Exhibit: 3


                                       REQUEST FOR HARDS HIP EXEMPTION
                                      FROM THE PAYMENT OF MINIMUM RENT



    I, \ _ES\ ~C. b()'~                     as head of household state that my family is unable to pay
    the 'minimum rent required and request an exemption, i.e. that I not have to pay minimum rent due
    to the following hardships checked.


           (       )   Loss of eligibility or awaiting an eligibility determination for a Federal

                       State, or local assistance program.

       (       )       My family will be evicted because we have no ability to pay

                       the minimum rent.

        ( j.)          My family income has decreased because of changed circumstances,

                       including loss of employment.

        (      )       The death of a member of my household has occmTed resulting in our

                       inability to pay the minimum rent.

        (      )       Other circumstances (CMHA or HUD approved).

     Please check one of the following regarding your hardship indicated above:

       (       )       My hardship is expected to be temporary (90 days or less).

       ( ')( )         My hardship is expected to be pen11anent (9 1 days or more).

     Note: If CMHA detennines that the hardship is expected to be temporary, the minimum rent will be
     imposed retroactively to the time of suspension and will result in a debt owed to CMHA. Under
     these circumstances CMHA will work out a payment arrangement for tenant.


   Please check this box if the above does not apply to you.                                  D


   Signature of HOH/~                 - --· ..,,.D"""'
                                                  -~•________                  Date:    8/z~ \C\
                                          Request For Hardship Exemption
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 17 of 31 PAGEID #: 20

                                                                            Plaintiff's
                                                                            Exhibit: 3




                   This page purposely left blank,

                          please see next page
;')·

       Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 18 of 31 PAGEID #: 21

                                       COLUMBUS METROPOLITAN HOUSING AUTHORITY
                                       COMMUNITY. COMMITMENT. COLLABORATION.
                                       (A separate form must be signed by each member of the household.)                  Plaintiff's
                                                                                                                          Exhibit: 3
               Effective 11/16/2012 - REPORTING CHANGES IN INCOME AND FAMILY COMPOSITION
              ' BETWEEN ANNUAL REEXAMINATIONS FOR ALL HOUSING CHOICE VOUCHER AND
                                                  SHELTER PLUS CARE TENANTS:                                               Page 003

           Except for limited circumstances, families are not required to report increases in income between Annual
           Reexaminations. This temporary delay in rent increases serves as an incentive for families to improve and
           maintain their improved financial circumstances .

           Families MAY report changes at any time regarding earned or unearned income, family composition , child
           care expenses, medical costs or other circumstances that would result in a decrease in the family's portion
           of rent. INCOME DECREASES MUST LAST FOR MORE THAN 30 DAYS TO QUALIFY FOR A NEW
           RENT DETERMINATION AND A POSSIBLE REDUCTION IN RENT.

           Decreases in income due to a family member's decision to voluntarily and deliberately end employment (as
           opposed to termination or layoff) and decreases in income for failure to comply with welfare and public
           assistance economic self-sufficiency requirements that result in sanctions usually are not considered to be
           a basis for a reduction in the family's rent payment and wi ll be reviewed at their next scheduled annual
           reexamination . Terminations and layoffs must be documented by the family and are subject to verification
           by CMHA.

           The addition or removal of any family member and their income to the household , or a change in the Head
           of Household MUST be reported within 30 calendar days of the occurrence and must be approved by
           CMHA. Failure to report these changes as indicated above is a violation of family obligations.

           If you do not report the changes in a timely manner, you may still have to pay a higher rent or repay CMHA
           for overpaid funds to your landlord. See CMHA's Administrative Plan , Interim Reexamination of Income and
           Rent, 15-1 , for more details.

           This form must be either dropped off at the front desk in person at CMHA, where a date-stamped copy will
           be given to you for your records, or mailed back to CMHA. All CHANGES REQUIRE AN APPOINTMENT
           IN OUR OFFICE WITH YOUR ASSIGNED HOUSING ADVISOR IN ORDER TO BE CONSIDERED
           TIMELY. Do not attach documentation - bring to your appointment. This form will record the exact date
           the information was first reported to CMHA and an appointment letter will be mailed to you within 3 days. If
           you have not received an appointment letter within 10 days, please contact your housing advisor for
           additional assistance in this important matter.

           I have completely read, understand and have received a copy of the reporting requirements for all income
           changes as stated above and will contact CMHA for an appointment as required.

          d'--".:::::':<
                       _h=r<-                 e'--+=U-8-"-11-"'
                          . . . _ _ __ _ ______            ,t.B_.____
                                                               -
          '&igjj_.a:tlifie of Household Member                                                      Date

                                                  Cwev walk.er
           Signed in my presence: _ _ _ _ _ _ _ __ _ __ __                           _ __ _ _ _ __ __ _ __
                                          CMHA Representative                               Date


           Revised 05/15/2013




                                  HCV-1034-lnterim Change Reporting Fonn Acknowledgement (Carbon Copy White)
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 19 of 31 PAGEID #: 22
                                                                            Plaintiff' s
                                                                            Exhibit: 3

                                                                              Page 004




                   This page purposely left blank,

                          please see next page
              Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 20 of 31 PAGEID #: 23
. ·,                              Columbus Metropolitan Housing Authority                                                 Plaintiff's
                                              Housing Choice Voucher Program
                                               Requirements For Participants
                                                                                                                          Exhibit: 3

       Obligations of the Family                                                                                        I  Page oos    I
       A. When the family's unit is approved and the HAP contract executed, the family must follow the rules listed below in the
          order to continue participating in the HCV Program .

       B. The Family Must:
               1.     Supply any information that the HA or HUD determines to be necessary including evidence of citizenship or
                      eligible immigration status , and information for the use in a regularly scheduled reexaminatiof] of family inc;ollfle
                      and compositiom .          .,           .      . ,                                                  ·           : :_ !
               2.     Disclose and vet ifj soci~I \security n~tnbe~s ~_ril d sign and submit consent forms fo r obtaining informaHod       '
               3.     Supply any infor'rr1ati0A requested-by the HA to verify that the family is living in the unit or information related to
                      the family absence from the unit.
               4.     Promptly notify the HA in writing when the family is away from the unit for an extended period of time in
                      accordance with HA policies.
               5.     Allow the HA to inspect the unit at reasonable times and after reasonable notice.
               6.     Notify the HA and the owner in writing before moving out or terminating the lease .
               7.     Use the assisted unit for the residence by the family . The unit must be the family's only residence .
               8.     Promptly notify the HA in writing of the birth , adoption, or court-ordered custody of a child .
               9.     Request HA written approval to add any other family member as an occupant of the unit.
               10.    Promptly notify the HA in writing if any family member no longer lives in the unit.
               11 .   Give the HA a copy of any owner eviction notice.
               12.    Pay uti lity bi lls and provide and maintain any appliances that the owner is not required to provide under the lease .
       C. Any information the family supplies must be true and complete.
       D. The Family (including each Family member) must not:                     .
               1. Own or have any interest in the unit (other than in cooperative, or the owner of a manufactured home leasing a
                  manufactured home space).
               2. Commit any serious or repeated vio lation of the lease .
               3. Commit fraud, bribery or any other corrupt or criminal act in connection with the program.
               4. Participate in illegal drug or violent criminal activity .
               5. Sublease or let the unit or assign the lease or transfer the unit.
               6. Receive Section 8 tenant-based program housing assistance while receiving another housing subsidy, for the
                  same unit or a different unit under any other Federal , State or local housing program.
               7. Damage the unit or premises (other than damage from ordinary wear and tear) or permit any guest to damage the
                  unit or premises.
               8. Receive Section 8 tenant-based program housing assistance while residing in a unit owned by a parent, child ,
                  grandparent, grandchild , sister or brother of any member of the family, unless the HA has determined (and has
                  notified the owner and the family of such determination) that approving rental of the un it, notwithstanding such
                  relationship , would provide reasonable accommodation for a family member who is a person with disabilities .
               9. Engage in illegal use of a controlled substance ; or abuse of alcohol that threatens the health and safety or the
                  right to peaceful enjoyment of the premises by other residents.


           My/our signature below is an ACKNOWLEDGEMENT that these requirements have been reviewed with me/us and I/we
           have been suppl ied with a copy of this notice.




                                                                                                   Signature of Spouse/Date



                      Signature of Other Adult/Date                                                Signature of Other Adult/Date
                                                              HCV-1000-Fami ly Obligations
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 21 of 31 PAGEID #: 24
                                                                           Plaintiff's
                                                                           Exhibit: 3




                   This page purposely left blank,

                           please see next page
         Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 22 of 31 PAGEID #: 25
                                  U.S. Department of Housing and Urban Development
                                           Office of Public and Indi an Housin g

                        DEBTS OWED TO PUBLIC HOUSING AGENCIES AND TERMINATIONS
Paperwork Reduction Notice: Public reporting burden for this collection of information is estimated to average 7 minutes
per response . This includes the time for respondents to read the document and certify, and any recordkeeping burden . This
information will be used in the processing of a tenancy. Response to this request for information is required to receive
benefits . The agency may not collect this information, and you are not required to complete this form, unless it displays
a currently valid 0MB control number. The 0MB Number is 2577-0266, and expires 10/31/2019.


NOTl€E TO APPLICANTS AND PARTICIPANTS OF THE FOLLOWING HUD RENTAL ASSISTANCE PROGRAMS:
•  Public Housing {24 CFR 960)
•     Section 8 Housing Choice Voucher, including the Disaster Housing Assistance Program (24 CFR 982)
•     Section 8 Moderate Rehabilitation (24 CFR 882)
•     Project-Based Voucher (24 CFR 983)


The U.S. Department of Howsing and Urban Dev-eloprnent maintains a national repository of debts owed to Publi'c
Housing Agencies (PH.As) or Seetron 8 landlords and adverse information of former participants who have voluntarily or
involuntar_i'l,y terminate-.d pa:rtidpaHon in one of the above-listed HUD rental assistance prGgrams. This information is
maintained within HUD's Enterprise Income Verification (EIV) system, which is used by Public Housing Agencies (PHAs)
and their management agents to verify employment and income information of program participants, as well as, to
reduce administrative and rental assistance payment errors. The EIV system is designed to assist PHAs and HUD in
ensuring that families are eligible to participate in HUD rental assistance programs and determining the correct
amount of rental assistance a family is eligible for. All PHAs are required to use this system in accordance with HUD
regulations at 24 CFR 5.233.

HUD requires PHAs, which administers the above-listed rental housing programs, to report certain information at the
conclusion of your participation in a HUD rental assistance program. This notice provides y@u with information on what
information the PHA is required to provitle HUD, who wi'II have access to this information, how this information is used
and your rignts. Pf1As are required to provide this notice to al'I applicants and program p,articipaflts and you are
required to acknowledge receipt of this notice by signLn,g page 2 . Each adult household member must sign this form.

What information about you and your tenancy does HUD collect from the PHA?
The fpllowing information is collected about each member of your household (family composition): full name, date of
birth, and Social Security Number.

The follow•ing adverse tnformation is collected once your participation in the housing program has ended, whether you
voluntarily or invol,untari'iy move out of an assisted unit:

1. Amount of atny balance you owe the PHA or Section 8 landlord (up to $500,000) ;,m d explanation for balance owed
    (i .e. unpaid rent, retroactive rent (due to unreported income and/ or change in family composition) or other charges
    such as damages, utility charges, etc.); and
2. Whether or not you have entered into a repayment agreement for the amount that you owe the PHA; and
3. Whether or not you have defaulted on cl repayment agreement; and
4. Whether or Mt the PHA has obtained a judgment against you; and
5. Whether or not you have fil:ed for bankruptcy; and
6.. The negative reason(s) for your end of pa-r ticipation or any negative status (i.e ., abandoned unit, fraud , lease
    violations, criminal activity, etc.) as of the end of participation date .


                                                                             Plaintiff's
                                                                             Exhibit: 3
    08/2013                                                                                               Form HUD-52675
        Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 23 of 31 PAGEID #: 26
                                                               Plaintiff's                                                     2
                                                               Exhibit: 3
Who will have access to the information collected?
This information will be available to HUD employees, PHA employees, and contractors of HUD and PHAs.

How will this information be used?
PHAs will have access to this information during the time of application for rental assistance and reexamination of
family income and composition for existing participants . PHAs will be able to access this information to determine a
family's suitability for initial or continued rental assistance, and avoid providing limited Federal housing assistance to
families who have previously been unable to comply with HUD program requirements. If the reported information is
accurate, a PHA may terminate your current rental assistance and deny your future request for HUD rental assistance,
subject to PHA policy.


How long is the debt owed and termination information maintained in EIV?
Debt owed and ter'minati,on i,nformation will be maintained in EIV for a period of up to ten (10) years from the end of
participation date or such other period consistent with State Law.

 What are my rights?
 In accordance with the Federal Privacy Act of 1974, as amended (5 USC 552a) and HUD regulations pertain ing to its
 implementation of the Federal Privacy Act of 1974 {24 CFR Part 16), you have the following rights :
 1. To have access to your records maintained by HUD, subject to 24 CFR Part 16.
 2. To have an administrative review of HUD's initial denial of your request to have access to your records maintained
     by HUD.
 3. To have incorrect information in your record corrected upon written request .
 4. To file an appeal request of an initial adverse determination on correction or amendment of record request within
     30 calendar days after the issuance of the written denial.
 5 . To have your record disclosed to a third party upon receipt of your written and signed request .

 What do I do if I dispute the debt or termination information reported about me?
 If you disagree with the reported information, you should contact in writing the PHA who has reported this information
about you . The PHA's name, address, and telephone numbers are listed on the Debts Owed and Termination Report,
You have a right to request and obta in a copy of this report from the PHA. Inform the PHA why you dispute the
information and provide any documentation that supports your dispute . HU D's record retention policie s at 24 CFR Part 908
and 24 CFR Part 982 provide that the PHA may destroy your records three years from the date yo ur participation in the
 program ends. To ensure the availability of your records, disputes of the original debt or termination information must be
 made-within three years from the end of participation date; otherwise the debt and termination information will be
 presumed correct. Only the PHA who reported the adverse information about you can delete or correct your record .
 Your filing of bankruptcy will not result in the removal of debt owed or termination information from HU D's EIV system.
 However, if you have included this debt in your bankruptcy filing and/or this debt has been discharged by the
 bankruptcy court, your record will be updated to inc lude the bankruptcy indicator, when you provide the PHA with
 documentation of your bankruptcy statu s.
The PHA wi ll notify you in writ ing of its action regarding your dispute within 30 days of receiving your written dispute .
lfthe PHA determines that the disputed information is incorrect, the PHA will update or delete the record . If the PHA
determines that the disputed information is correct, the PHA will provide an explanation as to why the inform ation is
correct.

Thi s Notice was provided by the below-listed PHA:          I hereby acl<nowledge that the PHA provided me with the
                                                            Debts Owed to PHAs & Termination Notice:
Columbus Metropolitan Housing Authority
880 East 11th Avenue
Columbus , OH 43211-2771                                    Signatur~~e-,

                                                            Printed Name     lESUt t:£.\t.l
 08/2013                                                                                                      Form HUD-52675
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 24 of 31 PAGEID #: 27
                                                                          Plaintiff's
                                                                          Exhibit: 3

                                                                            Page 009




                    This page purposely left blank,

                           please see next page
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 25 of 31 PAGEID #: 28

                                                                                  Plaintiff's
                                                                                  Exhibit: 4
                           1..,   ' ..




                                                                    ,or:tJ,./
                                                                    2 LESL1 E MARIE
                                                                    , 81 E gm AY.E APT ii06
                                                                     COLUMBUS . OH 43201
                                                                    ,a·LICENSE N'O.       l   3.   HOATE

                                                                    ,c~ASS •• nP1R5s                 ,.ENOOR'S lu REST~
                                                                                                                  18
                                                                    D        J 3              d

                                                                        •:, Sex   F   1i;H1   5-06   11Wt   135
                                                                        ,, : ,es BRO '""" BRO                          ~
             Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 26 of 31 PAGEID #: 29
            [!L1bank.                                                                                                                 Plaintiff's
                                                                                                                                                                      Uni-Statement
                                                                                                                                                                           Account Nu mber:
                      P.O. Box 1800
                      Saint Paul , Minnesota 5510 1-0800                                                                              Exhibit: 5                          Statement Period:
                      9376          TRN                                 s                      X          ST01                                                                  Jul 24, 2019
                                                                                                                                                                                     through
                                                                                                                                                                               Aug 22, 2019

                                                                                                                                                                                       Page 1 of 1

                              II·                   I• I Ih                        I
                       111111 I I 11111 I' I I 111, 1 I I 11 1I 111 •1111 I I I, I I •1I11111, I I   II
                       000029565 01 SP                  000638180559537 E
                       LESLIE M DOW                                                                                                                            To Contact U.S. Bank
                       PO BOX3082
                       COLUMBUS OH 43210-0082                                                                                  By Phone :                                  1-800-US BA NKS
                                                                                                                                                                           (1-800-872-2657}
                                                                                                                               Cincinnati
                                                                                                                               Metro Area :                                          513-632-4141
                                                                                                                                U.S. Bank accepts Relay Calls
                                                                                                                                                                      ... . ..       -~ -~
                                                                                                                               Interne t:                   '"'ill'
                                                                                                                                                                                      usbank.com




U.S. Bank National Association
Account Summary
Beginni ng Balance on Jul 24                                 $                            234.43                 Number of Days in Statement Period                                           30
                                                             - - - - - -- - -
       Ending Balance on Aug 22, 2019 $                                                   234.43




                                                                                                                                                          .~··• .
                                                                                                                                                               '
                                                                                                                                                          ;··
                                                                                                                                                                                 N
    Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 27 of 31 PAGEID #: 30


THE HUNTINGTON NATIONAL BANK
                                                                            Plaintiff's
                                                                                                                 1~1 Hunt1ngto
PO BOX 1558 EA 1W37
COLUMBUS OH 43216-1558
                                                                            Exhibit: 6

            ~-,LIEM DOW                                                                                           Ha ve a Question or Concern?
I                9TH AVE APT 4 06                                             Page 001
            COLUMBUS OH 4320 1-2138                                                                                 Stop by your nearest Custom er
                                                                                                                    Huntington office or In f ormat i on
                                                                                .....,._.
                                                                                      -                 ··- :--'"':~ontacf ·•us at:      Pri vac v N o ti ce

                                                                                                                  1-800-480-BANK (2265)

                                                                                                                  www .hunt ington .com


Asterisk-Free Checking Account                                                Account:

Statement Activity From:                          Beginning Balance                                   $ 27.99
07/11/19 to 08/09/19                              Credits(+)                                           200.00
                                                  Debits (-)                                           153.32                               =
                                                                                                                                            r->


                                                                                                                                            =
                                                  Total Fees (-)                                         0.00             ;;c,1             ~

                                                  Ending Balance                                      $74 .67
                                                                                                                          r'"··
                                                                                                                            .,
                                                                                                                           ~:~
                                                                                                                                            c:::
                                                                                                                                            G)
                                                                                                                           :':o              r,..)
                                                  Average Balance                                        58.61
                                                                                                                           r•c               co
                                                  Low Balance                                             2.99
                                                                                                                            ..«~:             -0
                                                                                                                                              3
                                                                                                                              ~ ,:.-,""·;
                                                                                                                                               N




Deposit I Credit Activity(+)                                                                                      Account:              I                a
Date      Description                                                                                                                                Amount

07115     ATM CASH DEPOSIT                                                                                                                             1000
07118     ATM CASH DEPOSIT .                                                                                                                           60 .00
07/24     ATM CASH DEPOSIT                                                                                                                             15.00
08/05     ATM CASH DEPOSIT                                                                                                                            105.00
08/07     ATM CASH DEPOSIT                                                                                                                             10.00



Debit Card I POS Activity (-)                                                                                     Account: -
Date      Description                                                                                                                                Amount

07/11     PURCHASE                                                                                                                                     25.00
07/22     PURCHASE                                                                                                                                      9.66
07125     PURCHASE
                                                                                                                                                        5.17
08/01     PURCHASE                                                                                                                                     50 17
08/09     PURCHASE
                                                                                                                                                        3.92




Investments are offered through th e Huntington Investment Company , Reg istered Investment Advisor. member FINRA/SIPC, a wholly-owned
subsidiary of Huntington Bancshares Inc.
The Huntington Nati onal Bank is Member FDI C. IW,11® and Huntington ® are fed erally reg istered service marks of Huntin gton Bancshares
Incorporated . Patent pending for the 24-Hour Grace TM system and method .   ®2019 Huntington Bancsha res Incorporated .
                                                                              Online Statement Period fro m 07/11 /19 to 08/091'19          Page 1 of 2
     Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 28 of 31 PAGEID #: 31
                                                                                Plaintiff's
                                                                                Exhibit: 6

                                                                                                                   1ffll1 Huntington
                                                                                  Page 002

Debit Card I POS Activity (-)                                                                                        Account:
 Date      Description                                                                                                                       Amount
 08/09     PURCHASE                                                                                                                             59.40



Asterisk-Free Checking Balance Activity                                                                              Account:
Date                                  Balar1ce                                           Balance       Date                                  Balance

07/10                                    27.99        722                                   63.33      08/05                                   127.99
07/11                                     2.99      07/24                                   78.33      08/07                                   137.99
07115                                    12.99      07/25                                   73.16      08/09                                    74.67
07/18                                    72.99      08/01                                   22.99




    In the Event o f Errors or Questi ons Concern ing Electroni c Fund Transfers
     Contaciing Us About Errors and Questions
      Reporting : How , When , Whe re and What:
         • Call us or write to us as soon as you can if you think your statement or receipt is wrong or if you need more information about a
                iransaction . You may call our toll-free number, 1-800-480-BANK (2265), or write to The Huntington National Bank, EA4W61
               P .O. Box 1558, Columbus, Ohio 43216 .
         •:~We       must hear from you no later than 60 days after we sent (or made available) the FIRST statement on which the problem or
           ~- _'error appeared . P_lease provide the foll owing information :
            - Your name and account number (if any) .
                  A descri ption of the erro r or the transfer you are unsure about, and explain as clearly as you can why you be lieve it is an error
                   or why you need more information .
                  The dollar amount of the suspected error.
      Our Investigation :
         • Timing : We will determine whether an error occurred within ten (10) business days after we hear from you and wi ll correct any
                        omptly.
         •        ,vv,_,ional (Le.Temporary) Credits : If we need more time , however, we may take up to 45 days to investigate you r complaint
                or question . If we decide to do this , we will provisionally credit your Account within ten (10) business days for the amount you
                think is in error, so that you will have use of the money during the time it takes us to complete our investigation . If we ask you to
               put your compla int or question in writing and we do not receive it within ten (10) business days ; we are not required to
               provisionally cred it your Account.


   Ve ri fication of Electron ic Deposits If you have authorized someone to make regular electronic fund transfe rs of money to your
   account at least once every sixty days , you can call to find out whether or not the deposit has been received by us , call either
   1-614-480-BANK or ca ll to ll free 1-800-480-BANK.


- u r Statement - For your convenience , a balancing worksheet is available on our web site www .huntington .com under
 the Planning & Tools section , or at your local branch .



                                      --·-~ 4• - .at-...-.... •••••   ail           s
                                                                                              • ••a• ••••  ••
                                                                                                                      .....
                                                                ..          I
                                                                                _,_          -I •    -~--.-
                                                                                                      !I l !lf .




                                              -- •                                         • ••• -
                                                                                                     A .uzaI1
                                                               '·
                                                             l lU I
                                                                                               .,         • • ••
                                                                            .......              •• -
                                                             r r•                                                I ·an 5 ..

                                                                                                                                 • .,,
                                                                                                                      I




                                                                                 Online Statement Period from 07111/19 to 08/09/19     Page 2 of 2
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 29 of 31 PAGEID #: 32
                                                                                                                Plaintiff's
                                                                                                                Exhibit: 7
community
1..,
f      C) 'V ·. s I n o
                      ..:.,; n                 ... r 1I<
                                 ;::, t-vv: ,\..,..,,
                             ,.1.,,.,..._,



               May 27, 2020



               Leslie Dow
               81 E. 9th Ave. Apt. 406
               Colu mbus, OH 43201


               RE: CMHA voucher


               Dear Lesli e:


               We are r eaching out to you to assist with finding resources to h elp pay your past du e rent.

               You received a letter from CMHA, that you did not recertify timely and your vouch er program
               end ed on 9/ 30/2 019.

               Currently, you are on full market contract rent of $756 .00 per month.



               We value you as a resident and look forward to helping yo u resolve thi s issue.

               Please contact me at (614) 487-6780 or (614)-270-8157 to schedule a meeting.




               Sincerely,              C ~~       1

               Cynthi a Becton, Pr~~rty Man ger
               Co mmunity Housin g Network

               Cc: Tenant file
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 30 of 31 PAGEID #: 33
                                                                                  Plaintiff's
Outstanding Rent Balance                                                          Exhibit: 8

Amount of rent per month and the total outstanding rent balance due for Leslie Dow's
apartment:
                                                                                         I
                                                                                         Page OOl


CMHA approved a rent increase to $756.00 for the apartment that began in July of 2020.

*CHN requested another rent increase for the apartment. If CMHA approves this
increase, rent will be $794 beginning in October 2020.


Outstanding Rent                              *Potential Upcoming Rent


 Month and Year     Rent Amount                Month and Year       Rent Amount

   October 2019        $640.00                 *November 2020          $794.00

  November 2019        $640.00                 *December 2020          $794.00

  December 2019        $640.00                  *January 2021          $794.00

   January 2020        $640.00

  February 2020        $640.00
   March 2020          $640.00

    April 2020         $640.00

    May 2020           $640.00

    June 2020          $640.00

    July 2020          $756.00
   August 2020         $756.00

  September 2020       $756.00

  *October 2020        $794.00

     *Total
  Outstanding          $8822.00
  Rent Balance:
Case: 2:20-cv-05382-SDM-EPD Doc #: 1-1 Filed: 10/14/20 Page: 31 of 31 PAGEID #: Plaintiff's
                                                                                34

 Outstanding Rent Balance                                                          Exhibit: 8

 **This is the total outstanding rent balance if CMHA does not approve the
 October 2020 rent increase that CHN requested.

 Outstanding Rent                               *Potential Upcoming Rent


  Month and Year     Rent Amount                Month and Year       Rent Amount

    October 2019        $640.00                 **November 2020         $756.00

  November 2019         $640.00                 **December 2020         $756.00

  December 2019         $640.00                  **January 2021         $756.00

    January 2020        $640.00

   February 2020        $640.00

    March 2020          $640.00

     April 2020         $640.00

     May 2020           $640.00

     June 2020          $640.00

     July 2020          $756.00
    August 2020         $756.00

  September 2020        $756.00
   **October 2020       $756.00

      **Total
   Outstanding          $8784.00
   Rent Balance:
